--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5
 
REGULATION S
SUBSCRIPTION AGREEMENT


Polar Petroleum Corp.
2248 Meridian Boulevard, Suite H
Minden, Nevada 89423


Gentlemen:


1. Subscription. On the terms and subject to the conditions of this Subscription
Agreement (“Subscription Agreement”), the undersigned investor (“Investor”)
hereby subscribes for the number of shares of $.001 par value common stock
(“Shares”) of Polar Petroleum Corp., a Nevada corporation (“Company”), specified
below for a price of $0.10 per Share.


The offering will only be made to non-U.S. persons and to U.S. persons whom the
Company believes are “accredited investors”, as that term is defined in Rule 501
of Regulation D, and who have the qualifications necessary to permit the Shares
to be offered and sold in reliance upon an exemption from the registration and
prospectus delivery requirements of the Securities Act of 1933 for transactions
not involving any public offering.  All non-U.S. persons must subscribe pursuant
to this Subscription Agreement.  All U.S. persons must subscribe pursuant to the
Rule 506 Subscription Agreement.


The Investor shall deliver to the Company:  (1) an executed copy of this
Subscription Agreement and (2) a wire transfer in immediately available U.S.
funds for the full amount of the purchase price of the Shares for which the
Investor is subscribing plus all wire transfer fees.


2.           Representations and Warranties.  In order to induce the Company to
accept this subscription, the Investor hereby represents and warrants to, and
covenants with, the Company as follows:


(a)           The Investor has received and carefully reviewed such information
and documentation relating to the Company that the Investor has requested,
including without limitation, (i) the Company’s filings with the U.S. Securities
and Exchange Commission, and (ii) the information describing certain oil and gas
assets located in the State of Alaska which the Company intends to acquire.
Investor acknowledges that it has received all the information it considers
necessary or appropriate for deciding whether to acquire the Shares, including,
but not limited to, the Company’s proposed business, operations, properties, and
financial condition. The Investor understands that where information furnished
to the Investor contains numerical illustrations or discussions of anticipated
results, projections, or statements containing, without limitation, the words
“believes,” “anticipates,” “intends,” “expects,” “projects,” “estimates,” or
words of similar import or effect, these are “projections.”  Projections involve
known and unknown risks, uncertainties, and other factors that may cause the
actual results, performance, or achievements of the Company to be materially
different from the results, performance, or achievements expressed or implied by
such projections.  Such factors include, among others, the following: (i)
general economic conditions affecting the Company’s proposed business, (ii) the
ability of the Company to raise the additional capital required to perform the
business plan, (iii) competitive factors in the market(s) in which the Company
intends to operate; (iv) risks associated with oil and gas operations inside and
outside the United States, and (v) challenges to the Company’s rights to any oil
and gas interests that it may acquire. Given these uncertainties, the Investor
acknowledges and understands that the Investor must not place undue reliance on
such projections, but must make its own determination as to the likelihood of
success of the Company.


(b)           The Investor has had a reasonable opportunity to ask questions of
and receive answers from the Company and its management concerning the Company
and terms and conditions of his or her proposed investment in the Company, and
all such questions, if any, have been answered to the full satisfaction of the
Investor;


(c)           The Investor is an investor in securities of companies in the
development stage and acknowledges that it can bear the economic risk of its
investment, is able to afford a complete loss of such investment, and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment in the Shares;


 
1

--------------------------------------------------------------------------------

 
(d)           The Investor understands that the Company has determined that the
exemption from the registration provisions of the Securities Act of 1933, as
amended (the “Securities Act”), provided by Regulation S with respect to non
U.S. purchasers is applicable to the offer and sale of the Shares, based, in
part, upon the representations, warranties and agreements made by the Investor
herein;


(e)           Except as set forth herein, no representations or warranties have
been made to the Investor by the Company or any agent, employee or affiliate of
the Company and in entering into this transaction the Investor is not relying
upon any information, other than the results of independent investigation by the
Investor;


(f)           The Investor acknowledges that it has been called to his or her
attention by those persons with whom the Investor has dealt in connection with
his or her proposed investment in the Company, that the Company has a limited
operating history with no revenues and the Company may never have any
significant revenues or earnings, and that the Investor’s proposed investment in
the Company involves significant risks which may result in the loss of that
investment, or a portion thereof;


(g)           The Investor has full power and authority to execute and deliver
this Subscription Agreement and to perform the obligations of the Investor
hereunder and this Subscription Agreement is a legally binding obligation of the
Investor in accordance with its terms; and


(h)           Regulation S.


(i)           The Investor understands and acknowledges that (A) the Shares
acquired pursuant to this Subscription Agreement have not been registered under
the Securities Act and are being sold in reliance upon an exemption from
registration afforded by Regulation S; and that such Shares have not been
registered with any state securities commission or authority; (B)  pursuant to
the requirements of Regulation S, the Shares may not be transferred, sold or
otherwise exchanged unless in compliance with the provisions of Regulation S
and/or pursuant to registration under the Securities Act, or pursuant to an
available exemption thereunder; and (C) other than as set forth in this
Subscription Agreement between the Company and the Investor, the Company is
under no obligation to register the Shares under the Securities Act or any state
securities law, or to take any action to make any exemption from any such
registration provisions available.


(ii)           (A) The Investor is not a U.S. person and is not acquiring the
Shares for the account of any U.S. person; (B) if a corporation, it is not
organized or incorporated under the laws of the United States; (C) if a
corporation, no director or executive officer is a national or citizen of the
United States; and (D) it is not otherwise deemed to be a “U.S. Person” within
the meaning of Regulation S.


(iii)           The Investor, if not an individual, was not formed specifically
for the purpose of acquiring the Shares purchased pursuant to this Subscription
Agreement.


(iv)           The Investor is purchasing the Shares for its own account and
risk and not for the account or benefit of a U.S. Person as defined in
Regulation S and no other person has any interest in or participation in the
Shares or any right, option, security interest, pledge or other interest in or
to the Shares. The Investor understands, acknowledges and agrees that it must
bear the economic risk of its investment in the Shares for an indefinite period
of time and that prior to any such offer or sale, the Company may require, as a
condition to effecting a transfer of the Shares, an opinion of counsel,
acceptable to the Company, as to the registration or exemption therefrom under
the Securities Act and any state securities acts, if applicable.


(v)           The Investor will, after the expiration of the restricted period,
as set forth under Rule 903 of Regulation S, offer, sell, pledge or otherwise
transfer the Shares only in accordance with Regulation S, or pursuant to an
available exemption under the Securities Act and, in any case, in accordance
with applicable state securities laws.  The transactions contemplated by this
Subscription Agreement have neither been pre-arranged with a purchaser who is in
the United States or who is a U.S. Person, nor are they part of a plan or scheme
to evade the registration provisions of the United States federal securities
laws.


 
2

--------------------------------------------------------------------------------

 
(vi)           The offer leading to the sale evidenced hereby was made in an
“offshore transaction.”  For purposes of Regulation S, the Investor understands
that an “offshore transaction” as defined under Regulation S is any offer or
sale not made to a person in the United States and either (A) at the time the
buy order is originated, the purchaser is outside the United States, or the
seller or any person acting on his behalf reasonably believes that the purchaser
is outside the United States; or (B) for purposes of (1) Rule 903 of Regulation
S, the transaction is executed in, or on or through a physical trading floor of
an established foreign exchange that is located outside the United States or (2)
Rule 904 of Regulation S, the transaction is executed in, on or through the
facilities of a designated offshore securities market, and neither the seller
nor any person acting on its behalf knows that the transaction has been
prearranged with a buyer in the United States.
 
(vii)           Neither the Investor nor any affiliate of the Investor or any
person acting on its behalf, has made or is aware of any “directed selling
efforts” in the United States, which is defined in Regulation S to be any
activity undertaken for the purpose of, or that could reasonably be expected to
have the effect of, conditioning the market in the United States for any of the
Shares being purchased hereby.


(viii)           The Investor understands that the Company is the seller of the
Shares which are the subject of this Subscription Agreement, and that, for
purpose of Regulation S, a “distributor” is any underwriter, dealer or other
person who participates, pursuant to a contractual arrangement, in the
distribution of securities offered or sold in reliance on Regulation S and that
an “affiliate” is any partner, officer, director or any person directly or
indirectly controlling, controlled by or under common control with any person in
question.  The Investor agrees that it will not, during the restricted period
set forth under Rule 903 of Regulation S, act as a distributor, either directly
or through any affiliate, nor shall it sell, transfer, hypothecate or otherwise
convey the Shares other than to a non-U.S. Person.


(ix)           The Investor acknowledges that the Shares will bear a legend in
substantially the following form:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN OFFERED AND SOLD IN AN
“OFFSHORE TRANSACTION” IN RELIANCE UPON REGULATION S AS PROMULGATED BY THE
SECURITIES AND EXCHANGE COMMISSION. ACCORDINGLY, THE SECURITIES REPRESENTED BY
THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) AND MAY NOT BE TRANSFERRED OTHER THAN IN ACCORDANCE WITH
REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM REGISTRA­TION UNDER THE SECURITIES ACT, THE
AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE
COMPANY.  THE SECURITIES REPRESENTED BY THIS CERTIFICATE CANNOT BE THE SUBJECT
OF HEDGING TRANSACTIONS UNLESS SUCH TRANSACTIONS ARE CONDUCTED IN COMPLIANCE
WITH THE SECURITIES ACT.


3. The Investor acknowledges and agrees that the Company has no obligation to
assist the Investor in obtaining any exemption from any registration
requirements imposed by applicable law. The Investor also acknowledges and
agrees that he or she shall be responsible for compliance with all conditions on
transfer imposed by a securities administrator or similar person of any state,
province or territory.


4. The Investor understands that the Company is currently an issuer described in
paragraph (i)(1)(i) of Rule 144 under the Securities Act and is subject to the
provisions of Rule 144(i).


5. The Investor understands that this subscription is not binding upon the
Company until the Company accepts it, which acceptance is at the sole discretion
of the Company and is to be evidenced by the Company’s execution of this
Subscription Agreement where indicated.  This Subscription Agreement shall be
null and void if the Company does not accept it as aforesaid.  The Investor
further understands that all the offering proceeds will be placed directly in
the Company’s bank account.  In the event the Company does not accept the
offering proceeds, the offering will not be completed and all offering proceeds
will thereafter be promptly returned to investors without interest or deduction.
Proceeds from the Offering will be used to pay for the costs of the Offering and
for working capital.  The Investor further acknowledges and agrees that the
Company and its management have absolute discretion to adjust the application
and allocation of proceeds of the Offering in order to adjust and respond to
various circumstances and opportunities.


6. The Investor understands that the Company may, in its sole discretion, reject
this subscription, in whole or in part, and/or reduce this subscription in any
amount and to any extent, whether or not pro rata reductions are made of any
other investor’s subscription.


 
3

--------------------------------------------------------------------------------

 
7. The Investor agrees to indemnify the Company and hold it harmless from and
against any and all losses, damages, liabilities, costs and expenses which it
may sustain or incur in connection with the breach by the Investor of any
representation, warranty or covenant made by the Investor.


8. Neither this Subscription Agreement nor any of the rights of the Investor
hereunder may be transferred or assigned by the Investor.


9. Except as otherwise provided herein, this Subscription Agreement (i) may only
be modified by a written instrument executed by the Investor and the Company;
(ii) sets forth the entire agreement of the Investor and the Company with
respect to the subject matter hereof; (iii) shall be governed by the laws of the
State of Nevada applicable to contracts made and to be wholly performed therein;
and (iv) shall inure to the benefit of, and be binding upon the Company and the
Investor and their respective heirs, legal representatives, successors and
permitted assigns.


10. Unless the context otherwise requires, all personal pronouns used in this
Subscription Agreement, whether in the masculine, feminine or neuter gender,
shall include all other genders.


11. All notices or other communications hereunder shall be in writing and shall
be deemed to have been duly given if delivered personally or mailed by certified
or registered mail, return receipt requested, postage prepaid, as follows:  if
to the Investor, to the address set forth on the signature page hereto; and if
to the Company, to 2248 Meridian Boulevard, Suite H, Minden, NV 89423,
Attention: President or to such other address as the Company or the Investor
shall have designated to the other by like notice.




[Remainder of This Page Intentionally Left Blank]

 
4

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE


IN WITNESS WHEREOF, the Investor has executed this Subscription Agreement this
__ day of November 2012.


Number of Shares Subscribed for:   ___________


Subscription Amount: ______________(number of Shares Subscribed for multiplied
by $0.10)

 
 Organization Signature: 
 
 
 Individual Signature:
 
   Name: ______________________             Signature            By:
____________________________         Name:   Print Name    Title:              
    Additional Signature of Joint Owner                       Print Name  

 
(All Subscribers should please print information below exactly
as you wish it to appear in the records of the Company)


 
 
 
           Name:  
Taxpayer/Corporate I.D. Number
           Address:   Address for notices if different:                  
 Number and Street     Number and Street                  
 City                                 Country   Postal Code   
City                                    Country   Postal Code          


 
Please check the box to indicate form of ownership (if applicable):
 
tenants-in-common ÿ
(Both Parties must sign above)
 
joint tenants with right of survivorship ÿ
(Both Parties must sign above)
 
community property ÿ
(Both Parties must sign above)


 
5

--------------------------------------------------------------------------------

 
 
ACCEPTANCE OF SUBSCRIPTION
 


The foregoing subscription is hereby accepted by Polar Petroleum Corp. this __
day of November 2012.



 

 
Polar Petroleum Corp.
           
By:
      Name:
Daniel Walker
    Title: President  



 
 
6

--------------------------------------------------------------------------------